Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 1 of 38 PageID #: 4294




                         EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 2 of 38 PageID #: 4295
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 3 of 38 PageID #: 4296




                         EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 4 of 38 PageID #: 4297
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 5 of 38 PageID #: 4298
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 6 of 38 PageID #: 4299




                         EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 7 of 38 PageID #: 4300
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 8 of 38 PageID #: 4301
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 9 of 38 PageID #: 4302
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 10 of 38 PageID #: 4303




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 11 of 38 PageID #: 4304
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 12 of 38 PageID #: 4305




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 13 of 38 PageID #: 4306
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 14 of 38 PageID #: 4307




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 15 of 38 PageID #: 4308
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 16 of 38 PageID #: 4309




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 17 of 38 PageID #: 4310
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 18 of 38 PageID #: 4311




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 19 of 38 PageID #: 4312
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 20 of 38 PageID #: 4313




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 21 of 38 PageID #: 4314
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 22 of 38 PageID #: 4315
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 23 of 38 PageID #: 4316




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 24 of 38 PageID #: 4317
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 25 of 38 PageID #: 4318




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 26 of 38 PageID #: 4319
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 27 of 38 PageID #: 4320
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 28 of 38 PageID #: 4321




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 29 of 38 PageID #: 4322
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 30 of 38 PageID #: 4323
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 31 of 38 PageID #: 4324




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 32 of 38 PageID #: 4325
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 33 of 38 PageID #: 4326
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 34 of 38 PageID #: 4327




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 35 of 38 PageID #: 4328
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 36 of 38 PageID #: 4329
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 37 of 38 PageID #: 4330




                          EXHIBIT 
Case 2:17-cr-00587-JMA Document 268-3 Filed 03/05/21 Page 38 of 38 PageID #: 4331
